                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT MERRITT,
    Plaintiff,

        v.                                            CIVIL ACTION NO. 19-CV-2785

MICHAEL MANCINI, et al.,
    Defendants.

                            r                ORDER

        AND NOW, this'\        day of July, 2019, upon consideration of Plaintiff Robert Merritt's

Motion to Proceed In Forma Pauperis (ECF No. 1) and his prose Complaint (ECF No 2), it is

ORDERED that:

        1.     Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.     The Complaint is DEEMED filed.

       3.      With the exception of Merritt's claims for excessive force and denial of medical

care against Officer S. Bat in his individual capacity the Complaint is DISMISSED without

prejudice for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons

discussed in the Court's Memorandum.

       4.      Merritt is GRANTED leave to file an amended complaint within thirty (30) days

of the date of this Order. Any Amended Complaint must identify all Defendants in the caption

of the amended complaint and clearly state the basis for Merritt's claims against each Defendant.

Any amended complaint must be a complete document that states all of the bases for Merritt's

claims without referring to the initial Complaint in this case. It should include claims the Court

did not dismiss if Merritt still intends to proceed on those claims. In drafting an amended

complaint, Merritt should be mindful of the Court's reasons for dismissing his claims as
explained in the Court's Memorandum. Any amended complaint shall be titled "Amended

Complaint" and should state the case number for this case, Civ. A. No. 19-2785. Upon the filing

of an amended complaint, the Clerk shall not make service until so ORDERED by the Court

       5.      If Merritt fails to file an amended complaint, this case will proceed against

Defendant S. Bat only as discussed in the Court's Memorandum. Merritt may also notify the

Court that he seeks to proceed on his claims against Bat rather than file an amended complaint.

If he files such a notice, Merritt is reminded to include the case number for this case, 19-2785.

                                              BY THE COURT:
